SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1330
KA 10-00977
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, GREEN, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LUCAS LANGE, DEFENDANT-APPELLANT.


TYSON BLUE, MACEDON, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (CHRISTOPHER BOKELMAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Dennis M.
Kehoe, J.), rendered November 4, 2009. The judgment convicted
defendant, upon his plea of guilty, of reckless endangerment in the
first degree, aggravated unlicensed operation of a motor vehicle in
the first degree and driving while intoxicated, a class E felony.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, reckless endangerment in the
first degree (Penal Law § 120.25). By pleading guilty, defendant
forfeited his challenge to the evidence of his guilt supporting the
reckless endangerment charge, i.e., his guilty plea “signal[ed]
defendant’s ‘intention not to litigate the question of his guilt’ ”
with respect to that charge (People v Taylor, 65 NY2d 1, 5; see People
v Dewitt, 295 AD2d 937, 938, lv denied 98 NY2d 709, 767). In any
event, that challenge “rests on speculation as to what the evidence
might have been had there been a trial” (People v Washington, 262 AD2d
209, lv denied 93 NY2d 1006). The sentence is not unduly harsh or
severe.




Entered:    December 23, 2011                      Frances E. Cafarell
                                                   Clerk of the Court